DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, grounding probes [claims 5 and 10] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001], line 3 change “pending” to --now abandoned--.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: grounding probes [claims 5 and 10].
Claim Objections
Claim 6 is objected to because of the following informalities:  in line 3, it states “a test board”. There is a duplicant positive recitation for the limitation in the claim.  Appropriate correction is required.
Claim 6 recites the limitation "the probe tips" in 4.  There is insufficient antecedent basis for this limitation in the claim. .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5 and 10, the claim states: “grounding probe”. It is not clear from the written description what the grounding probe is representing. Throughout the specification it shows ground connecting but it appears that this is not the same as grounding probe.
For examination purposes, the examiner is not given patentable weight to the limitation grounding probe until further explanation is given by the applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayre et al (5945836).

    PNG
    media_image1.png
    473
    785
    media_image1.png
    Greyscale

Regarding claim 1, Sayre et al disclose [see Fig. 6 above] a slanted probe contactor for providing electrical contact between an array of contacts (targets 520) of an IC device under test (DUT) (circuit board 518) and a test board (plate 524), the contactor comprising: a body portion (fixture 640) having substantially parallel top and bottom faces defining a contactor interface wall (plates 516) which lies in an x-y plane and which has a perpendicular z-axis, the top face of said contactor interface wall (516) being configured to receive a DUT (target 520) which is placed contacts down on the top face, wherein the body portion (640) includes a main block having a plurality of main slanted probe cavities [shown but not numbered], each main slanted probe cavity having a main bore axis (bottom plate 516) being angled relative to the z-axis of the interface wall (516), and wherein the body portion (640) also includes an upper block having a corresponding plurality of upper slanted probe cavities [shown but not numbered]; a plurality of depressible probes (probes 600, 604, 608, 612, 620, 622, 626, 650, 652, 656, 660, 664, and 690) extending through said contactor interface wall (516), the depressible probes 
Regarding claim 2, Sayre et al disclose wherein the upper bore axis (top plate 516) is shifted between 0.0005” and 0.0008” relative to the main bore axis (bottom plate 516).
Regarding claim 3, Sayre et al disclose wherein when the DUT (520) is compressed against the probe contactor, a reactive force path is generated at a portion of the at least one depressible probe (600, 604, 608, 612, 620, 622, 626, 650, 652, 656, 660, 664, and 690) that is in closest contact with the corresponding main slanted probe cavity of the main block [see Fig. 6].
Regarding claim 4, Sayre et al disclose wherein the plurality of depressible probes (600, 604, 608, 612, 620, 622, 626, 650, 652, 656, 660, 664, and 690) are spring probes [see col. 8, line 64 – col. 11, line 51 that gives a description of each probe as being spring probe].


Regarding claim 8, Sayre et al disclose wherein when the DUT (520) is compressed against the probe contactor, a reactive force path is generated at a portion of the at least one depressible probe (600, 604, 608, 612, 620, 622, 626, 650, 652, 656, 660, 664, and 690) that is in closest contact with the corresponding main slanted probe cavity of the main block [see Fig. 6].
Regarding claim 9, Sayre et al disclose wherein the plurality of depressible probes (600, 604, 608, 612, 620, 622, 626, 650, 652, 656, 660, 664, and 690) are spring probes [see col. 8, line 64 – col. 11, line 51 that gives a description of each probe as being spring probe].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kuo (U.S. Patent No. 7,477,066) - The present invention discloses a universal grid composite circuit board testing tool having a probe station, a clamp base and a conducting wire base. The probe station and clamp base separately have a plurality of conducting probes and long needles.
	Sayre et al (U.S. Patent No. 6,407,565) - A test fixture for electrically connecting a limited-access test target on a loaded circuit board with an interface probe of a tester may comprise an elongate test probe having a first end and a second end and a probe-mounting plate having a first side and a second side.	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858